COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00384-CR


EX PARTE ZANE ELLIOT


                                    ----------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                     TRIAL COURT NO. 1382424

                                    ----------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal.       See Tex. R. App. P.

42.2(a), 43.2(f).

                                                 PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: November 20, 2014
      1
       See Tex. R. App. P. 47.4.